DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed November 4, 2022.  Claims 6-8, 10 and 12-13 are amended.  Claims 6-13 are pending.  

Claim Rejections - 35 USC § 112
Claims 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, Applicant recites in lines 18-21 that “the irradiation device is configured such that the light emitted from the light source propagates via both a first path that extends from the light source via the first reflector to the second reflector and a second path that directly extends from the light source to be reflected by the second reflector”.  Upon reviewing Applicant’s Remarks and Applicant’s disclosure, Examiner believes that in the above recitation, Applicant is mistakenly identifying the secondary reflector 70 (see Figures 3, 5 and 6B) in Applicant’s disclosure as the “second reflector”, thus reciting that the light source 20 propagates light in a first path that extends from the light source “via the first reflector to the second reflector”.  However, in earlier portions of claim 6, Applicant recites that the moving portion moves “the first reflector and the second reflector” (emphasis added) and recites that the second reflector includes “a second phosphor layer”.  Applicant thus appears to be claiming the features of the embodiment illustrated in Figures 5 and 6B where a first reflector 60B1 and a second reflector 60B2 are movable by moving portion 68 and the second reflector 60B2 includes a phosphor layer 66.  In other words, in the embodiment of Figures 5 and 6B, light does not travel from the light source 20 via a first path that extends from the light source 20 “via the first reflector 60B1 to the second reflector 60B2”; the light from light source 20 either directly strikes first reflector 60B1 or directly strikes second reflector 60B2 depending on the position of the first reflector 60B1 and the second reflector 60B2.  Examiner additionally notes that in the previous Office Action, the reflector 6 in Hager is not identified as the first reflector or the second reflector; rather, similar to Applicant’s disclosure, Examiner identifies a first portion of the reflector body 12 as “the first reflector” (specifically, the portion corresponding to first phosphor 13a) and a second portion of the reflector body as “the second reflector” (specifically, the portion corresponding to the second phosphor 13b).
While Examiner recognizes, as illustrated in Figure 3 of Applicant’s disclosure, that some light from light source 20 takes a first path from the light source 20 via a first reflector 60 to a second reflector 70 and a second path that directly extends from the light source 20 to be reflected by the second reflector 70 (see Figure 3), Applicant has already recited in earlier portions of the claim that the second reflector is moved by a moving portion and includes a second phosphor layer, thus Applicant has already directed the claim to the second reflector 60B2 in the embodiment illustrated in Figures 5 and 6B which does not provide for a first path of light that extends from the light source “via the first reflector 60B1 to the second reflector 60B2”.  Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor,  at the time the application was filed, had possession of the claimed invention.  Claims 11-13 are rejected under this provision at least based on their dependency on claim 6.
Regarding claim 7, similar to claim 6, Applicant recites in lines 13-16 that “the irradiation device is configured such that the light emitted from the light source propagates via both a first path that extends from the light source via the first reflector to the second reflector and a second path that directly extends from the light source to be reflected by the second reflector”.  Upon reviewing Applicant’s Remarks and Applicant’s disclosure, Examiner believes that in the above recitation, Applicant is mistakenly identifying the secondary reflector 70 (see Figures 3, 5 and 6B) in Applicant’s disclosure as the “second reflector”, thus reciting that the light source 20 propagates light in a first path that extends from the light source “via the first reflector to the second reflector”.  However, in earlier portions of claim 6, Applicant recites that the moving portion moves “the first reflector and the second reflector” (emphasis added) and recites that the second reflector may include “a second phosphor layer”.  Applicant thus appears to be claiming the features of the embodiment illustrated in Figures 5 and 6B where a first reflector 60B1 and a second reflector 60B2 are movable by moving portion 68 and the second reflector 60B2 may include a phosphor layer 66.  In other words, in the embodiment of Figures 5 and 6B, light does not travel from the light source 20 via a first path that extends from the light source 20 “via the first reflector 60B1 to the second reflector 60B2”; the light from light source 20 either directly strikes first reflector 60B1 or directly strikes second reflector 60B2 depending on the position of the first reflector 60B1 and the second reflector 60B2.  Examiner additionally notes that in the previous Office Action, the reflector 6 in Hager is not identified as the first reflector or the second reflector; rather, similar to Applicant’s disclosure, Examiner identifies a first portion of the reflector body 12 as “the first reflector” (specifically, the portion corresponding to first phosphor 13a) and a second portion of the reflector body as “the second reflector” (specifically, the portion corresponding to the second phosphor 13b).
While Examiner recognizes, as illustrated in Figure 3 of Applicant’s disclosure, that some light from light source 20 takes a first path from the light source 20 via a first reflector 60 to a second reflector 70 and a second path that directly extends from the light source 20 to be reflected by the second reflector 70 (see Figure 3), Applicant has already recited in earlier portions of the claim that the second reflector is moved by a moving portion and may include a second phosphor layer, thus Applicant has already directed the claim to the second reflector 60B2 in the embodiment illustrated in Figures 5 and 6B which does not provide for a first path of light that extends from the light source “via the first reflector 60B1 to the second reflector 60B2”.  Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor,  at the time the application was filed, had possession of the claimed invention.  
Regarding claim 8, similar to claims 6 and 7, Applicant recites in lines 20-23 that “the irradiation device is configured such that the light emitted from the light source propagates via both a first path that extends from the light source via the first reflector to the second reflector and a second path that directly extends from the light source to be reflected by the second reflector”.  Upon reviewing Applicant’s Remarks and Applicant’s disclosure, Examiner believes that in the above recitation, Applicant is mistakenly identifying the secondary reflector 70 (see Figures 3, 5 and 6B) in Applicant’s disclosure as the “second reflector”, thus reciting that the light source 20 propagates light in a first path that extends from the light source “via the first reflector to the second reflector”.  However, in earlier portions of claim 6, Applicant recites that the moving portion moves “the first reflector and the second reflector” (emphasis added) and recites that the second reflector may include “a second phosphor layer”.  Applicant thus appears to be claiming the features of the embodiment illustrated in Figures 5 and 6B where a first reflector 60B1 and a second reflector 60B2 are movable by moving portion 68 and the second reflector 60B2 may include a phosphor layer 66.  In other words, in the embodiment of Figures 5 and 6B, light does not travel from the light source 20 via a first path that extends from the light source 20 “via the first reflector 60B1 to the second reflector 60B2”; the light from light source 20 either directly strikes first reflector 60B1 or directly strikes second reflector 60B2 depending on the position of the first reflector 60B1 and the second reflector 60B2.  Examiner additionally notes that in the previous Office Action, the reflector 6 in Hager is not identified as the first reflector or the second reflector; rather, similar to Applicant’s disclosure, Examiner identifies a first portion of the reflector body 12 as “the first reflector” (specifically, the portion corresponding to first phosphor 13a) and a second portion of the reflector body as “the second reflector” (specifically, the portion corresponding to the second phosphor 13b).
While Examiner recognizes, as illustrated in Figure 3 of Applicant’s disclosure, that some light from light source 20 takes a first path from the light source 20 via a first reflector 60 to a second reflector 70 and a second path that directly extends from the light source 20 to be reflected by the second reflector 70 (see Figure 3), Applicant has already recited in earlier portions of the claim that the second reflector is moved by a moving portion and may include a second phosphor layer, thus Applicant has already directed the claim to the second reflector 60B2 in the embodiment illustrated in Figures 5 and 6B which does not provide for a first path of light that extends from the light source “via the first reflector 60B1 to the second reflector 60B2”.  Accordingly, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor,  at the time the application was filed, had possession of the claimed invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hager et al (US 2017/0138556).
Regarding claim 6, as best understood by Examiner, Hager discloses an irradiation device comprising: a light source 4; a first reflector (first portion of reflector body 12 that includes a first phosphor; for example phosphor 13a; see Fig. 2) that is disposed at a predetermined reflection position and reflects light emitted from the light source; a second reflector (second portion of reflector body 12 that includes a second phosphor; for example phosphor 13b; see Fig. 2) that is disposed at the reflection position and reflects the light emitted from the light source 4; and a moving portion 10 that moves the first reflector and the second reflector and is capable of switching between a first state in which one of the first reflector and the second reflector is disposed at the reflection position and the other is disposed at a non-reflection position different from the reflection position and a second state in which the one reflector is disposed at the non-reflection position and the other reflector is disposed at the reflection position, wherein the first reflector includes a first phosphor layer (for example, first phosphor layer 13a; see Fig. 2 and para [0080]; see also paras [0065]-[0071] for additional description of different colored patterns produced by each phosphor region) containing a first phosphor excited by the light emitted from the light source, and the second reflector includes a second phosphor layer (for example, second phosphor layer 13b; see Fig. 2 and para [0080]; see also paras [0065]-[0071] for additional description of different colored patterns produced by each phosphor region) containing a second phosphor which is excited by the light emitted from the light source and has an emission peak wavelength of excitation light different from an emission peak wavelength of excitation light of the first phosphor, and the irradiation device is configured such that the light emitted from the light source 4 propagates via both a first path that extends from the light source via the first reflector to the second reflector (Examiner submits that at least a portion of light from light source 4 reflects off the first reflector as designated above, then strikes reflector 6, then reaches the second reflector as designated above) and a second path that directly extends from the light source 4 to be reflected by the second reflector (see at least Figures 1-4 and paragraphs [0052]-[0097]).
Regarding claim 7, as best understood by Examiner, Hager discloses an irradiation device comprising: a light source 4; a first reflector (first portion of reflector body 12 that includes a first phosphor; for example phosphor 13a; see Fig. 2) that is disposed at a predetermined reflection position and reflects light emitted from the light source; a second reflector (second portion of reflector body 12 that is free of phosphor regions; see generally Figs. 1-2 and specifically para [0081] which teaches: “Regions that are free of phosphor can also be present between the phosphor surfaces”) that is disposed at the reflection position and reflects the light emitted from the light source 4; and a moving portion 10 that moves the first reflector and the second reflector and is capable of switching between a first state in which one of the first reflector and the second reflector is disposed at the reflection position and the other is disposed at a non-reflection position different from the reflection position and a second state in which the one reflector is disposed at the non-reflection position and the other reflector is disposed at the reflection position, wherein only one of the first reflector and the second reflector includes a phosphor layer 13a containing a phosphor excited by the light emitted from the light source, and the irradiation device is configured such that the light emitted from the light source 4 propagates via both a first path that extends from the light source via the first reflector to the second reflector (Examiner submits that at least a portion of light from light source 4 reflects off the first reflector as designated above, then strikes reflector 6, then reaches the second reflector as designated above) and a second path that directly extends from the light source 4 to be reflected by the second reflector (see at least Figures 1-4 and paragraphs [0052]-[0097]).
Regarding claim 8, as best understood by Examiner, Hager discloses an irradiation device comprising: a light source 4; a first reflector (first portion of reflector body 12 that includes a first phosphor; for example phosphor 13a; see Fig. 2) that is disposed at a predetermined reflection position and reflects light emitted from the light source; a second reflector (second portion of reflector body 12 that is free of phosphor regions; see generally Figs. 1-2 and specifically para [0081] which teaches: “Regions that are free of phosphor can also be present between the phosphor surfaces”) that is disposed at the reflection position and reflects the light emitted from the light source 4; and a moving portion 10 that moves the first reflector and the second reflector and is capable of switching between a first state in which one of the first reflector and the second reflector is disposed at the reflection position and the other is disposed at a non-reflection position different from the reflection position and a second state in which the one reflector is disposed at the non-reflection position and the other reflector is disposed at the reflection position, wherein only one of the first reflector and the second reflector includes a phosphor layer containing a phosphor excited by the light emitted from the light source 4, one of the first reflector and the second reflector includes the phosphor layer 13a containing a phosphor excited by the light emitted from the light source to thereby reflect the light emitted from the light source by shifting a wavelength of the light to a wavelength of the light to a wavelength on a wavelength side of a light emission color of the phosphor, and the other of the first reflector and the second reflector reflects the light emitted from the light source without shifting a wavelength of the light, and the irradiation device is configured such that the light emitted from the light source 4 propagates via both a first path that extends from the light source via the first reflector to the second reflector (Examiner submits that at least a portion of light from light source 4 reflects off the first reflector as designated above, then strikes reflector 6, then reaches the second reflector as designated above) and a second path that directly extends from the light source 4 to be reflected by the second reflector (see at least Figures 1-4 and paragraphs [0052]-[0097]).
Regarding claim 9, the phosphor 13a in Hager shifts the wavelength of the light emitted from the light source 4 to a wavelength longer than the wavelength of the light (blue to yellow; see at least para [0080]).
Regarding claim 10, the irradiation device in Hager is used as a headlamp of a vehicle, in the first state, one, which has the phosphor layer, the first reflector and the second reflector is disposed at the non-reflection position, in the second state, one, which has the phosphor layer, the first reflector and the second reflector is disposed at the reflection position, the first state is used during normal time when no fog occurs in a traveling space, and the second state is used during abnormal time when fog occurs in a traveling space (see at least paras [0044] and [0069]-[0074] for description of different beam patterns for each driving condition).
Regarding claim 11, the first reflector in Hager includes a first reflection portion that reflects the light emitted from the light source 4; the second reflector includes a second reflection portion that reflects the light emitted from the light source 4, and the first reflection portion and the second reflection portion are each configured of different parts of a reflecting body 12 that reflects the light emitted from the light source 4 (see at least Figures 1-2 and paras [0052]-[0081]).
Regarding claim 12, the first reflector and the second reflector in Hager are disposed side by side by having reflecting surfaces formed on the same surface of the reflecting body 12, and the moving portion 10 switches between the first state and the second state by causing the reflecting body 112 to reciprocate along a liner direction in which the first reflector and the second reflector are aligned (see at least Figures 1-2 and paras [0052]-[0081]).
Regarding claim 13, the first reflector and the second reflector in Hager are disposed side by side by having reflecting surfaces formed on the same surface of the reflecting body, and the moving portion 10 switches between the first state and the second state by rotating the reflecting body to reciprocate along a circumferential direction in which the first reflector and the second reflector are aligned (see embodiment of Figure 4 and paras [0034]-[0036], [0089] and [0101] which teach that the carriers can be rotated as well as linearly displaced).
Response to Arguments
Applicant’s arguments filed November 4, 2022 have been considered but are moot based on the new grounds of rejection set forth above under 35 U.S.C. 112(a), said new grounds being necessitated by Applicant’s amendment.  Examiner also respectfully disagrees with Applicant’s submission that the Hager reference does not explicitly, implicitly, or inherently satisfy the newly added functional recitation pertaining to the light paths recited in independent claims 6-8.  Accordingly, the rejections set forth in the previous Office Action are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875